Citation Nr: 1425597	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  06-34 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder prior to September 15, 2005, and in excess of 50 percent prior to September 25, 2009, and in excess of 70 percent thereafter.  

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to September 15, 2005.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1972 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2002 and January 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The RO denied service connection for major depressive disorder in its September 2002 rating decision.  The Veteran filed a timely Notice of Disagreement (NOD) in January 2003, and in a January 2004 rating decision, the RO granted service connection and assigned an initial 20 percent rating effective April 6, 2001, the date of his claim.  The Veteran filed a timely NOD for the January 2004 rating decision in September 2004.  In a September 2006 Statement of the Case (SOC), the RO increased his initial disability rating to 30 percent and granted a higher 50 percent rating effective September 15, 2005.  In a March 2010 rating decision, the RO granted a 70 percent rating, effective September 25, 2009.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from January 2011 to April 2013 that are pertinent to the present appeal.  In the May 2013 Supplemental Statement of the Case (SSOC), the RO specifically stated that these records were reviewed prior to the adjudication of the claim.  Therefore there is no prejudice to the Veteran by the Board proceeding to adjudicate his claims.  

The Veteran testified at a hearing in September 2010 before the undersigned.  A copy of the transcript has been associated with the claims file.

In August 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

In March 2014, the Vietnam Veterans of America informed VA that in a February 2014 letter, the Veteran stated that he wished to represent himself.  As a result, the Vietnam Veterans of America revoked their power of attorney.  The Veteran has not submitted a new VA Form 21-22 or 21-22a electing a new representative.  Therefore, he is currently unrepresented.  

The issue of entitlement to service connection for a skin condition, to include as secondary to major depressive disorder, was raised at the Veteran's June 2010 hearing.  Additionally, the issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for fibromyalgia and hypertension were raised in a May 2013 statement from the Veteran.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1. Beginning April 6, 2001, the Veteran's major depressive disorder produced no more than occupational and social impairment with reduced reliability and productivity.  

2. Beginning September 25, 2009, the Veteran's major depressive disorder produced no more than occupational and social impairment with deficiencies in most areas.  

3. The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1. Prior to September 15, 2005, the criteria for an initial 50 percent disability rating for major depressive disorder have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9434 (2013).

2. From September 15, 2005 to September 24, 2009, the criteria for an initial disability rating in excess of 50 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9434 (2013).

3. Beginning September 25, 2009, the criteria for a disability rating in excess of 70 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9434 (2013).

4. A total rating based on individual unemployability due to the Veteran's service-connected disabilities is warranted beginning April 6, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Although not issued prior to initial adjudication, letters dated in March 2006 and March 2009 satisfied the duty to notify provisions with regard to a service connection claim.  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal.

The Veteran's service treatment records, VA medical treatment records, Vet Center records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.  The Veteran was afforded VA examinations in December 2001, December 2003, August 2006, May 2007, September 2009, and May 2012 to evaluate the severity of his major depressive disorder.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his major depressive disorder in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing in June 2010.  The hearing focused on the elements necessary to substantiate increased rating claim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show an increase in severity of his psychiatric symptoms.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  Additionally, the Board remanded the matter, thereby requesting additional development and providing the Veteran with additional opportunities to submit evidence and argument.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

This case was remanded in August 2011 so that records could be obtained and the Veteran could be offered a VA examination.  The Veteran's outstanding VA treatment records were associated with his Virtual VA electronic claims file and he underwent a VA examination in May 2012, as discussed above.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Increased Rating Claims 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2013).  If, as in this case, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's major depressive disorder was assigned an initial disability rating of 30 percent, effective April 6, 2001.  Effective September 15, 2005, it was assigned a 50 percent rating.  Beginning on September 25, 2009, it was assigned a 70 percent disability rating under Diagnostic Code 9434.  38 C.F.R. § 4.130 (2013).  Major depressive disorder is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2013).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2013).  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2013).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

A. Period Prior to September 15, 2005

The Veteran underwent a VA examination in December 2001.  He reported feeling depressed and anxious.  The results of his Minnesota Multiphasic Personality Inventory (MMPI) indicated that he was likely to be cynical, angry, and have significant somatic complaints.  At the examination his mood was euthymic.  His speech was somewhat increased in pacing and volume and there was "significant circumstantiality."  He was able to understand questions but had problems describing his feelings.  His memory, insight, and judgment were intact.  The examiner assigned a GAF score of 70.  

A July 2002 assessment from the SSA notes that the Veteran had marked restriction of activities of daily living, marked difficulty in maintaining social functioning, and marked difficulty maintain concentration.  However, the evaluation form did not provide specific examples with regard to the Veteran's symptoms.  

The Veteran underwent a VA examination in December 2003.  During the interview, his manner was unfocused.  He had rambling, pressured speech and was difficult to redirect at times.  To some extent, he was circumstantial.  He was preoccupied with religion and morality but did not engage in repetitive religious rituals.  He complained of feeling depressed.  He lived alone on land owned by his daughter and did not trust people.  He reported a history of conflicts with his supervisors.  It appeared to the examiner that he was alienated from some of his family, but that he spent time with two of his daughters.   He also spent every other weekend with his girlfriend.  The examiner noted that the Veteran "seems to be feeling pretty positive most of the time."  However he was indecisive and frustrated due to his unemployment.  The examiner assigned a GAF score of 58.  

A December 2003 VA treatment report stated that the Veteran complained of anxiety and depression.  

A treatment report from May 2004 showed that the Veteran reported anger, irritability, short term memory problems, and an increase in symptoms over the previous year.  He reported difficulty concentrating and "frequent" nightmares.  He stated that he broke up with the same girlfriend "every week."  He was depressed and agitated during treatment.  The examiner assigned a GAF score of 40.  Later in May 2004, a VA treatment report noted that the Veteran was frustrated with VA and unhappy in his current relationship with his girlfriend. He felt that his short term memory was impaired because he lost things in his home, missed appointments, and bounced checks.  

At his September 2004 RO hearing, the Veteran testified that he had problems remembering things.  In November 2004, L. S., his daughter, stated that the Veteran had memory problems and could not concentrate while he was taking methadone.  To compensate, he wrote things down as a memory aid and L. S. reminded him of things he forgot.  

A January 2005 VA treatment record noted that the Veteran's girlfriend was a stressor with regard to his psychiatric condition.  A June 2005 VA treatment record noted him to be irritable.  

At his August 2005 VA general medical examination, it was noted that his mood was angry and that he was frustrated.  He was inappropriately talkative and confrontational.  

In view of the aforementioned evidence, the Board finds that the Veteran's major depressive disorder was characterized by the following signs or symptoms prior to September 15, 2005: feelings of depression, anxiety, and anger; irritability; memory loss and problems concentrating; distrust of people; circumstantial speech;  alienation from his family; and a dysfunctional relationship with his long-term girlfriend.  

The Board finds that these symptoms are similar to many of those contemplated by the 50 percent rating.  Specifically, the General Rating Formula lists, among others, circumstantial speech, impairment of short and long term memory, disturbances of mood, and difficulty establishing and maintaining effective relationships as examples of symptoms contemplated for a 50 percent rating.  38 C.F.R. § 4.130 (2013).  For a 50 percent rating to be assigned, occupational and social impairment with reduced reliability and productivity must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, or duration."  Vazquez-Claudio, 713 F.3d at 117.   

With regard to circumstantial speech, this is "a disturbed pattern of speech...characterized by delay in getting to the point because of the interpolation of unnecessary details and irrelevant parenthetical remarks...."  Dorland's Illustrated Medical Dictionary (32nd ed. 364).  The Veteran was noted to have circumstantial speech at two of his VA examinations during the period from April 6, 2001 to September 15, 2005.  At other times during this period he was noted to ramble and be inappropriately talkative.  This symptom is more appropriately described by the 50 percent criteria.  

With regard to his memory impairment, the Board finds that its severity is more appropriately described by the 30 percent criteria, which describe memory loss such as forgetting names, directions, and recent events.  Similarly, the Veteran misplaces things, forgets his appointments, and needs to be reminded of things.  The evidence of record does not show that he experiences impairment of short- and long-term memory such that he forgets to complete tasks or only retains highly learned material.  Instead, the evidence shows that he is forgetful.  However, the evidence also shows that forgetfulness and problems concentrating happen frequently, and the long duration of this problem causes it to rise to the level of severity more closely approximated by the 50 percent criteria.  

With regard to the Veteran's interpersonal relationships, it is clear from the record that the Veteran has significant difficulty maintaining a relationship with his long-term girlfriend.  They break up and reconcile frequently.  Further, the Veteran spends time with two of his daughters, but the record shows that he has four daughters.  He also stated that he is alienated from his family and prefers to live alone.  He does not have hobbies that necessitate interacting with people.  These symptoms results in occupational and social impairment with reduced reliability and productivity.  

Reviewing the evidence in the most favorable light, the Board finds that the overall disability picture for the Veteran's major depressive disorder more closely approximates a 50 percent rating for the period from April 6, 2001 to September 15, 2005.  38 C.F.R. § 4.7 (2013).  To this extent, the appeal is granted.  

For the period from April 6, 2001 to September 15, 2005, the Veteran's disability picture is not more closely approximated by the 70 percent criteria.  Simply because the Veteran has some of the symptoms that are contemplated by the 70 percent criteria, does not mean his major depressive disorder rises to the 70 percent level.  

The General Rating Formula lists, among others, obsessional rituals, speech that is intermittently illogical, obscure, or irrelevant; and near-continuous depression affecting the ability to function independently, impaired impulse control, and an inability to establish and maintain effective relationships as examples of symptoms contemplated for a 70 percent rating.  38 C.F.R. § 4.130 (2013).  For a 70 percent rating to be assigned, occupational and social impairment with reduced reliability and productivity must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, or duration."  Vazquez-Claudio, 713 F.3d at 117.   

With regard to obsessional rituals, the December 2003 examiner noted that the Veteran was preoccupied with religion but did not engage in repetitive religious rituals.  Although the record shows that the Veteran experiences preoccupation to some degree, it does not rise to the level of severity that would cause him to engage in ritualistic behavior.  Further, as this symptom was noted only once during the time period under consideration, its frequency and duration are not sufficient to cause this symptom to be more closely approximated by the 70 percent criteria.  

With regard to the Veteran's speech, as noted above, it has been found to be circumstantial.  Further, the Veteran has been inappropriately talkative and difficult to redirect.  However, he is able to communicate adequately with his health care providers and his circumstantial speech does not rise to the level of severity such that it would be described as illogical, obscure, or irrelevant.  It is more accurately described by the 50 percent criteria.  

With regard to the Veteran's continually depressed mood, both the 50 percent and the 70 percent criteria contemplate some form of mood impairment.  Here, his mood is more closely described by the 50 percent criteria, which contemplate "disturbances" in mood.  The 70 percent criteria require that the Veteran's continual depression be so severe that it impacts his ability to function independently, appropriately, and effectively, and this is not the case.  As described above, the Veteran lives alone and is self-sufficient.  

With regard to impaired impulse control, the record shows that the Veteran was irritable, angry, and even verbally confrontational on one occasion.  However, his irritability was not shown to be so severe that he engaged in unprovoked episodes of violence.  

Both the 50 percent and 70 percent criteria address a veteran's ability to maintain and establish effective relationships.  However, the 50 percent criteria approximate "difficulty" with relationships whereas the 70 percent criteria approximate an "inability" to establish effective relationships.  In this case, the record clearly shows that the Veteran is able to establish effective relationships.  He has a long-term girlfriend and spends time with two of his four children.  His difficulty with interpersonal relationships is not so severe that he is unable to form them.  

The Board acknowledges that at one time during the period from April 6, 2001 to September 15, 2005, the Veteran's GAF score was 40, indicating some impairment in reality testing or communication or major impairment in several areas.  However other GAF scores assigned during the time period in question were 58 and 70, indicating moderate and mild symptoms, respectively.  Although important, the GAF scores must be considered with the other evidence of record.  The single instance of a GAF score of 40 does not cause the Veteran's symptoms to more closely approximate the 70 percent criteria.  

The Board finds that the Veteran's psychiatric symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, such is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

B. Period Beginning September 15, 2005

The RO granted a 50 percent rating effective September 15, 2005 because of a statement from Dr. B. D. submitted on that date.  Dr. B. D., a private psychologist, noted that the Veteran had dysthymic disorder with severe symptoms of depression.  During his interview, the Veteran described himself as more anxious and frustrated than depressed.  He reported being divorced but that he was in a relationship that was "going well."  He tried to help his daughters and elderly parents.  He reported memory problems for the past one to two years, and wondered whether they were caused by his medications.  He was angry with VA.  He stated that he had never been suicidal.  

Upon examination, the Veteran was verbose and easily distracted, with a below average attention span, but displayed no other unusual behavior.  His delayed and immediate memory for non-verbal information was normal.  However, he was "much less efficient" for verbal recall, with an impaired range of functioning with immediate and delayed testing.  However, his delayed recall was "enhanced significantly with recognition cues, suggesting that he does have the capacity to encode and consolidate verbal information with assistance."  Dr. B. D. assigned a GAF score of 60.  

A supplemental statement from B. D. notes that the Veteran attended 11 sessions between October 2005 and January 2006.  The Veteran had longstanding depression and anxiety.  His level of emotional functioning was "more impaired that had initially been thought."  The Veteran had a rigid and controlling belief system, paranoid thinking, passive aggressive behavior, narcissism, hostility, and "significant interpersonal struggles."  He had a hard time being quiet during therapy sessions and attempted to dominate them.  Dr. B. D. noted that there were "minimal gains" during treatment.  A GAF score of 45 was assigned.  The Veteran accused Dr. B. D. of wanting to have an affair with his girlfriend and left inappropriate messages at his office.  Dr. B. D. determined that the Veteran would be better assisted by a female therapist and terminated his services.  

An October 2005 VA treatment record noted that he was angry with VA and that his memory impairment had improved.  An April 2006 VA treatment record shows that the Veteran reported an increase in depression, anxiety, and anger after restarting methadone.  He admitted to suicidal and homicidal thoughts but "credibly denie[d] plans."  

A March 2007 VA treatment record shows that the Veteran had irritability, anxiety, depression, and anger.  He denied suicidal ideation.  He stated that he worked on vehicles, had "several" hobbies, and participated in sports.  A GAF score of 45 was assigned.  Approximately two weeks later in March 2007, he blamed his anxiety, depression, and memory impairment on methadone.  He reported that "some time ago," he acted out by destroying someone's property.  He also stated that he had broken up with his long-term girlfriend.  He lived alone but was contact with his children.  A GAF score of 45 was assigned.  

An April 2007 VA treatment report noted that the Veteran's irritability and other symptoms improved after he stopped taking methadone.  He expressed anger and frustration with VA.  A GAF score of 45 was assigned.  In May 2007, his GAF score was 55.  In August 2007 he reported being irritable and had a GAF score of 45.  

In July 2008, the Veteran and his long-term girlfriend attended couples therapy at a VA Medical Center (VAMC).  The Veteran believed that his anxiety caused problems with their relationship.  The counselor wanted to rule out the possibility of paranoia around thoughts of betrayal and abandonment.  The counselor assigned a GAF score of 45.  

An August 2008 VA treatment record showed that the Veteran felt angry, sad, anxious, and irritable.  He reported that his long-term girlfriend had a restraining order against him because he destroyed her property.  He understood the repercussions of his actions but was unable to control his temper.  A GAF score of 45 was assigned.  One week later, the counselor noted that the Veteran was calmer.  He mainly discussed his long-term girlfriend.  

A September 2008 VA treatment record showed that the Veteran's GAF score was 60.  A few days later he reported feeling better about his relationship.  He had less pressured speech and was better able to stay on topic.  His GAF score was 45.  Later in September 2008, he reported that he was trying to put less pressure on his long-term girlfriend and that he felt "a bit calmer."  He was better able to maintain his train of thought and not jump around in conversations.  He had no personal goals.  His GAF score was 50.  

An early October 2008 VA treatment record shows that the Veteran and his long-term girlfriend had again ended their relationship, but that the Veteran was not in crisis.  He was angry and denied threatening his girlfriend's ex-husband.  The psychiatrist noted that the Veteran tended to blame VA for his problems.  He was "a bit calmer" than when he was initially seen in August.  His GAF score was 50.  

However, on October 16, 2008, the Veteran's girlfriend called VA because she was concerned that the Veteran was going to hurt someone because he had not been taking his medication and was angry at her ex-husband.  She did not think that the Veteran was planning to harm her ex-husband, but she was worried because he wanted to talk to him and that it might escalate to physical confrontation.  The Veteran's psychiatrist called him and he "emphatically" denied any thoughts or plans to harm his girlfriend's ex-husband and reported that his girlfriend was acting abnormally.  He denied mood problems, reported compliance with his medication with the exception of an occasional missed dose.  

A December 2008 VA treatment record shows that the Veteran felt depressed and irritable, primarily due to chronic pain and problems with his girlfriend.  He had made no aggressive acts since his last evaluation.  He did not have paranoid ideas about his caregivers but did have paranoid ideas about "several different topics without delusional intensity."  His psychiatrist found that his irritability was "mild."  The Veteran reported that he enjoyed spending the previous night with his children.  His GAF score was 50-55.  

In January 2009, the Veteran stated that he did not like his VA psychiatrist and he felt that his examination was conducted unfairly.  He did not believe that VA documented all of his symptoms properly.  He described the psychiatrist as "emotional."  He argued that he has a great deal of anxiety because of his chronic pain, his anger at VA, and his nonservice-connected disabilities.  

A February 2009 VA treatment report shows that the Veteran was depressed.  He was very negative, used abusive language, and was "overall very narcissistic."  In March 2009 he was frustrated and irritable "due to chronic pain" and financial stress.  His relationship with his girlfriend was not going well.  He lived alone with limited social support.  His mental examination was normal except for feelings of depression and "mild" irritability.  His GAF score was 50-55.  

The Veteran received treatment at a Vet Center from April 2009 to June 2009.  An April 2009 record noted that the Veteran had two teenage sons living with him.  His speech was pressured.  A May 2009 record showed that the Veteran was in relationship counseling with his long-term girlfriend.  He described himself as "controlling" and his speech was pressured at times.  A June 2009 record showed that he spent a lot of time with his girlfriend. He also had met another woman who lived in England.  He felt better about his relationship problems and decided to stop treatment at the Vet Center.  

In view of the aforementioned evidence, the Board finds that the Veteran's major depressive disorder was characterized by the following signs or symptoms for the period from September 15, 2005 to September 25, 2009: feelings of depression, anxiety, and anger; irritability; a period of impaired impulse control; memory loss; paranoid thoughts, alienation from his family; a dysfunctional relationship with his long-term girlfriend; and an incident of suicidal ideation.  

For the period from September 15, 2005 to September 25, 2009, the Veteran's disability picture is not more closely approximated by the 70 percent criteria.  Simply because the Veteran has some of the symptoms that are contemplated by the 70 percent criteria, does not mean his major depressive disorder rises to the 70 percent level.  

As noted above, the General Rating Formula lists, among others, obsessional rituals, speech that is intermittently illogical, obscure, or irrelevant; and near-continuous depression affecting the ability to function independently, impaired impulse control, and an inability to establish and maintain effective relationships as examples of symptoms contemplated for a 70 percent rating.  For a 70 percent rating to be assigned, occupational and social impairment with reduced reliability and productivity must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, or duration."  Vazquez-Claudio, 713 F.3d at 117.   

With regard to the Veteran's speech, as noted above, it has been found to be pressured.  Pressured speech is also known as logorrhea, which is "excessive volubility, with rapid, pressured speech...."  Dorland's Illustrated Medical Dictionary (32nd ed. 1073).  In September 2008, he had pressured speech but was able to stay on topic.  He also had pressured speech at his April 2009 and May 2009 Vet Center couples therapy sessions.  However, he is able to communicate adequately with his health care providers and his pressured speech does not rise to the level of severity such that it would be described as illogical, obscure, or irrelevant.  Therefore, it is better described by the 50 percent criteria.  

With regard to the Veteran's continually depressed mood, both the 50 percent and the 70 percent criteria contemplate some form of mood impairment.  Here, his mood is more closely described by the 50 percent criteria, which contemplate "disturbances" in mood.  The 70 percent criteria require that the Veteran's depression be so severe that it impacts his ability to function independently, appropriately, and effectively, and this is not the case.  As described above, the Veteran lives alone and is self-sufficient.  

With regard to impaired impulse control, the record shows that the Veteran is frequently irritable and angry.  In August 2008, he displayed poor impulse control because he destroyed his girlfriend's property, resulting in her obtaining a restraining order against him.  His VA health care provider noted that the Veteran understood the consequences of his actions, but had been unable to control his temper.  The 70 percent criteria contemplate impaired impulse control such as unprovoked irritability with periods of violence.  In this case, the Veteran had one instance of impaired impulse control with a period of violence.  However, this was a single incident and the Veteran understood the repercussions of his actions.  The record does not show that he has had more than one such period.  Therefore, it does not rise to the level of severity or frequency needed to meet the 70 percent criteria.  

The Board notes that in October 2008, the Veteran's girlfriend called VA because she thought the Veteran was unmedicated and planning to harm her ex-husband.  However, when VA contacted the Veteran, it was noted that he "emphatically" denied any plan or intent to harm anyone, stated that he was compliant with his medication, and that his girlfriend was acting unusually.  This incident does not reflect a period of unprovoked irritability or violence, as the Veteran himself denied his girlfriend's accusation and there is no evidence of record that he ever actually verbally or physically confronted his girlfriend's ex-husband.   

Both the 50 percent and 70 percent criteria address a veteran's ability to maintain and establish effective relationships.  However, as noted above, the 50 percent criteria approximate "difficulty" with relationships whereas the 70 percent criteria approximate an "inability" to establish effective relationships.  In this case, the record clearly shows that the Veteran is able to establish effective relationships.  He had a long-term girlfriend and began to date another woman after they broke up.  His difficulty with interpersonal relationships is not so severe that he is unable to form them.  

Lastly, with regard to suicidal ideation, the Veteran reported one instance of fleeting suicidal thoughts in October 2005.  However, he "credibly" denied a plan to harm himself.  This single incident does not rise to the level of severity needed to cause occupational and social impairment.  Further, one incident is not frequent enough to meet the criteria for a 70 percent evaluation.  

The Board acknowledges that the Veteran's GAF scores for this period of time raged from 45 to 60, with most of the scores at 45, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  Although important, the GAF scores must be considered with the other evidence of record.  As noted above, he is able to form relationships, has only had one incident of suicidal ideation and one episode of violence, and has not displayed any impairment in ability to communicate.  A GAF score of 45, when considered along with the rest of the record, does not cause the Veteran's symptoms to more closely approximate the 70 percent criteria.  

The Board finds that the Veteran's psychiatric symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, such is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

C. Period Beginning September 25, 2009

The RO granted a 70 percent rating beginning on September 25, 2009, as a result of his September 2009 VA examination.  At his examination, the Veteran reported that he felt his symptoms were better than they were 8 years ago.  He thought that his aggressiveness and cognitive problems were caused by taking methadone.  The examiner found that the Veteran's level of depression was "difficult to determine," and that he had no decreased appetite, tearfulness, and denied feeling depressed.  He reported that he felt mostly anger and frustration because VA would not prescribe pain medication.  

Upon examination, the Veteran was wearing a dirty t-shirt and jeans with holes in them.  But the examiner noted that he was able to maintain personal hygiene.  His psychomotor activity was restless and his speech was rapid and pressured.  His thought process was rambling, circumstantial, and tangential.  He displayed perseveration.  He was preoccupied with one or two topics and ruminated about them.  He was very difficult to redirect.  He displayed hyperreligiousity and paranoia.  The examiner noted that he was "at times" grandiose.  For example, he reported "visions" about travelling to Iowa, where he believed God had a purpose for him.  The examiner stated that sometimes the Veteran's grandiosity "border[ed] on delusional."  His judgment was normal but his insight was impaired because he only "partially" understood that he had a problem.  He reported obsessive spending on eBay, which contributed to his debt problem.  This indicated that he had significant impulse control impairment.  He stated that he "sometimes" had panic attacks related to his financial situation.  His impulse control was "fair" with "episodes" of violence.  His memory was "mildly" impaired and that the Veteran reported "sporadic" memory and concentration problems.  The examiner diagnosed major depressive disorder and assigned a GAF score of 65.  

The examiner noted that the Veteran's primary stressors were his back pain and his financial problems.  He was angry and frustrated with VA.  During the interview, the examiner asked the Veteran why he thought a 50 percent evaluation was not sufficient and he was "initially confused," and then asserted that his previous VA examination was conducted unfairly.  The examiner noted that the Veteran was "... reluctant to suggest that his depression was worse," but that his girlfriend thought he was "crazy."  The examiner concluded that the Veteran's symptoms did not produce total occupational and social impairment.  However, he had deficiencies in judgment as shown by his long history of dysfunctional relationships with his girlfriend and family, and financial problems.  The examiner noted that the Veteran's complaints about memory problems were "vague."  

At his September 2009 VA examination for hypertension, the examiner noted that the Veteran was "fairly kept" but his shirt was dirty.  His demeanor was "very narcissistic" and he complained about other caregivers.  

An October 2009 VA treatment record noted that the Veteran was unable to sleep due to back pain.  His thought, speech, insight, judgment, and memory were all normal.  His mood was euthymic.  His GAF score was 45.  The examiner noted that the Veteran had a "circular argument concerning the acquisition of illicit methadone he needs to treat his pain, his wanting to legitimize his opioid therapy, but being unwilling to give up the illicit methadone...."  The examiner found that the Veteran's psychiatric symptoms may preclude him from having opioids prescribed.  

Later in October 2009, the Veteran reported "a distinct improvement in energy level and clarity of thinking on low-dose Suboxone."  His mood was euthymic, his speech, thoughts, insight, judgment, and memory were all normal.  He denied suicidal or violent ideation.  His GAF score was 60.  

In November 2009, he reported to VA caregivers that he was "doing well" and a GAF score of 60 was assigned. 

In December 2009, he reported feeling very angry.  He was sleeping well, and denied having nightmares.  Later in December 2009, he stated that his greatest "frustration" was his relationships with his daughters and other women.  His speech, thoughts, insight, judgment, and memory were all normal.  His GAF score was 60.  

A January 2010 VA psychiatric treatment record notes "moderate" major depressive disorder with a GAF score of 60.  

In February 2010, it was noted that the Veteran had no changes in his memory or ability to dress and bathe.  It was noted at a primary care appointment that he was "really enjoying meeting with" his new VA psychiatrist and there was "much" improvement in his depression since he began to see him.  It was later noted that he was still struggling with relationships and had problems accepting responsibility for his past relationship failures.  His GAF score was 60.  

In a May 2010 statement, the Veteran informed VA that he was arrested for destroying someone's lawn with his car.  

In September 2010, he submitted police records showing that he went to jail for violating a restraining order.  At his September 2010 hearing, the Veteran competently and credibly testified that he had marital and legal problems.  He stated that he had anxiety and sleep disturbance.  He felt that VA did not properly document his symptoms.  He stated that he lived in a house away from the road but still did not feel safe.  He also stated that he was unmotivated to clean his house.  

In January 2011, VA treatment records show GAF scores of 70 and 55.  

In February 2011, he reported obsessing over his girlfriend who had filed a restraining order against him in September 2010 (the first being in August 2008).  He violated the restraining order and was sent to jail.  It was noted that he had very little insight into this specific situation because he blamed others and saw himself as the victim.  Other than his reaction to the restraining order, it was noted that his examination was otherwise normal.  His GAF score was 55.  

In March 2011, the Veteran was hyper talkative but "pleasant."  He had mild suspiciousness toward the legal system.  He was focused on his lack of a girlfriend.  His GAF score was 70.  

In May 2011, he was feeling "well" and had a GAF score of 55 with euthymic mood.  Later in May 2011 he complained of low energy.  

In July 2011, the Veteran was depressed because he was unable to meet women.  His therapist noted that it was very hard to exchange ideas with the Veteran because he provided a monologue and did not seem interested in input from others.  His speech was pressured.  His mood was angry and dysphoric.  His thoughts were normal and coherent, but obsessive.  His GAF score was 50.  

In August 2011 he reported that he was using an online dating service.  His mood was euthymic.  He was noted to have "mild" narcissistic personality traits.  His GAF score was 55.  

In September 2011, he was focused on his lack of a romantic relationship. He also thought his daughters did not respect him.  He complained of fatigue.  His GAF score was 55.  

In January 2012 his GAF score was 56.  He described his mood as "ok," but wished he had more energy. 

In February 2012, he made an angry phone call to VA regarding his pain medication.  

The Veteran underwent a VA psychiatric examination in May 2012.  He reported that he was divorced and that he had four children whom he wanted to control.  He stated that he was not very social and had no friends.  He was preoccupied with the VA system and his perceived ill treatment at VA facilities.  The Veteran stated that he was "always" angry and negative.  He thought that he could not successfully date because he was too negative.  He stated that he wanted to control "every situation."  The examiner found it difficult to keep him focused.  

Upon examination, he reported depression, anxiety, suspiciousness, and mild memory loss such as forgetting names, directions, or recent events.  The examiner noted abnormal speech, inability to establish and maintain effective relationships, and disturbances of motivation and mood.  The examiner also stated that the Veteran did not have "any other symptoms attributable to mental disorders."

In April 2012, he reported feeling confused.  He denied acute changes in memory but stated that he was under a great deal of stress.  The next day he reported that his memory was normal again.    

In a February 2014 statement, he reported severe memory loss.  He felt that his VA examiner was "very emotional," and "exhibited a high level of anxiety."  He stated that he used to bring his long-term girlfriend with him to appointments, but could no longer do so because she had a restraining order against him.  

In view of the aforementioned evidence, the Board finds that the Veteran's major depressive disorder is characterized by the following signs or symptoms beginning on September 25, 2009: feelings of depression, anxiety, and anger; irritability; significant periods of impaired impulse control; poor judgment; abnormal thoughts; paranoia; grandiosity bordering on delusion; abnormal speech; and dysfunctional relationships.  

As noted above, the General Rating Formula lists, among others, gross impairment in thought processes, persistent delusions, grossly inappropriate behavior, intermittent ability to perform activities of daily living, and severe memory loss as examples of symptoms contemplated for a 100 percent rating.  38 C.F.R. § 4.130 (2013).  For a 100 percent rating to be assigned, total occupational and social impairment must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, or duration."  Vazquez-Claudio, 713 F.3d at 117.   

The evidence of record for the period beginning on September 25, 2009 shows that the Veteran experienced an increase in symptoms beginning on that date, with new symptoms such as grandiosity that approached delusion and repeated episodes of violence, as opposed to the single instance that occurred during the period from September 15, 2005 to September 25, 2009.  Further, the Veteran was noted to be "always" negative.  He frequently reported significant problems with his girlfriend, to include going to jail for violating a restraining order that she obtained against him.  When he and his girlfriend ended their relationship, he reported being unable to enter into a new relationship.  His impaired insight was noted on multiple occasions.  Like the previous time period, his speech was pressured.  However, beginning on September 25, 2009, the evidence shows that he was increasingly difficult to redirect, demonstrating that this symptom increased in severity.  

For the period beginning September 25, 2009, the Veteran's disability picture is not more closely approximated by the 100 percent criteria.  Simply because the Veteran has some of the symptoms that are contemplated by the 100 percent criteria, does not mean his major depressive disorder rises to the 100 percent level.  

None of the symptoms discussed above are severe or frequent enough to result in total occupational and social impairment.  Although he reported to examinations wearing a dirty shirt and jeans with holes in them, he was able to maintain minimal personal hygiene.  His wearing of dirty clothing was documented twice.  Therefore, this symptom is not frequent enough to rise to the level of warranting a 100 percent evaluation.  Further, the evidence does not show that he is only intermittently able to accomplish his activities of daily living.  During the appeal period, he continues to live alone without need for assistance.  His testimony that he was unmotivated to clean his home very often is not more appropriately described as an inability to perform activities of daily living.  His grandiosity was found to approach the level of delusional.  However, he was not specifically noted to have delusions.  Therefore, his significant grandiosity is not more appropriately described as a persistent delusion.  Although he complained of memory problems, they continued to be of the same variety as in previous time periods: he experienced occasional forgetfulness.  His memory impairment not frequent or severe enough to rise to the level needed for a 100 percent evaluation.  Further, the 100 percent criteria provide examples of being unable to remember names of close relatives, one's job, or one's own name.  These examples are not similar to the Veteran's occasional forgetfulness.  Lastly, the May 2012 VA examiner found that there was not total occupational and social impairment.  

The Board notes that the Veteran's GAF scores range from 45, indicating serious symptoms, to 70, indicating mild symptoms.  However, the predominant GAF score assigned to the Veteran was 60, which was assigned on more occasions than the other scores.  A GAF score of 60 indicates moderate symptoms.  Although important, the GAF scores must be considered with the other evidence of record.  These scores indicate that generally, the Veteran's symptoms are moderate. His GAF scores, when considered with the rest of the evidence of record, do not provide evidence in favor of a 100 percent schedular evaluation.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's major depressive disorder does not more closely approximate a 100 percent rating.  38 C.F.R. § 4.7.  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The Veteran's symptoms from major depressive have not met the criteria for a 100 percent schedular rating at any time since the effective date of his award, so the Board may not further stage his rating.  Fenderson, 12 Vet. App. at 125-26. 

E. Extraschedular Consideration 

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration at any point during the appeal period.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran's psychiatric disorder manifests as mood disturbance, abnormal speech and thought content, impaired judgment, insight, and impulse control, occasional forgetfulness, difficulty with interpersonal relationships, suspiciousness, paranoia, and problems trusting people.  As described above, the manifestations of the Veteran's major depressive disorder are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders, which provides examples of symptoms, but not an exhaustive list.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected major depressive disorder, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  See 38 C.F.R. § 4.1 (2013).  

The Veteran has asserted that he has pain, sexual dysfunction, and a skin problem as a result of his major depressive disorder.  These symptoms are not contemplated by the General Rating Formula for Mental Disorders.  However, the Veteran is already receiving compensation for back and extremity pain, and, as noted above, a claim for service connection for fibromyalgia has been referred to the AOJ.  Further, he has a separate disability rating for erectile dysfunction.  With regard to a skin condition, a claim for service connection for such has been referred to the AOJ.  Lastly, the Veteran reported sleep disturbance.  However, the medical and the Veteran's own assertions show that it is caused by his service-connected back disability.  

Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 


III. TDIU 

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Because the Board has granted an initial 50 percent disability evaluation for major depressive disorder, the threshold criteria for consideration of entitlement to a TDIU have been satisfied for the entire appeal period.  38 C.F.R. § 4.16(a) (2013).  Specifically, in determining the single disability or overall combined rating, disabilities arising from a common etiology will count as a single disability for TDIU purposes.  Id.  Further, the evidence of record shows that the Veteran's service-connected disabilities preclude gainful employment.  A TDIU is therefore granted effective April 6, 2001.  Id.  


ORDER

An initial 50 percent disability evaluation for major depressive disorder is granted, effective April 6, 2001, subject to the laws and regulations governing the payment of monetary benefits.  

A disability evaluation in excess of 50 percent for major depressive disorder for the period prior to September 25, 2009 is denied.  

A disability evaluation in excess of 70 percent beginning September 25, 2009 is denied.  

A TDIU is granted, effective April 6, 2001.  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


